Exhibit 10.1
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT, dated as of March 3, 2015, is made and entered into by and
between Payment Data Systems, Inc. inc., a Nevada corporation, having an office
address at 12500 San Pedro Ave., Suite 120, San Antonio, Texas 78216 ("Payment
Data Systems, Inc." or the "Company") and the individual named in Schedule 1
hereto, residing at the address listed in Schedule 1 (hereinafter referred to as
the "Employee").
 
WITNESSETH:
 
WHEREAS, the Company desires to hire and retain the Employee as an Employee to
perform certain services for the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and on
the attached Schedule, and for other good and valuable consideration the receipt
of which is hereby acknowledged, the Company and the Employee hereby agree as
follows:
 
1.          Employment of Employee.
 
(a)  
The Company hereby employs the Employee in the capacity and for the position set
forth on Schedule 1 attached hereto. Employee hereby accepts such employment
with the Company upon the terms and conditions hereinafter set forth.

 
(b)  
The duties of the Employee shall include the duties and services described in
Schedule 1, which duties and services shall at all times be subject to the
direction, approval and control of the Board and shall include such other
duties, as may be assigned by the Board commensurate with the responsibilities
normally associated with Employee's position.

 
2.          Services to be Rendered.
 
(a)  
Employee shall perform such duties as are usually performed by an Employee with
the position set forth in Schedule 1 of a business similar in size and scope as
the Company and such other reasonable additional duties as may be prescribed
from time to time by the Company which are reasonable and consistent with the
Company's operations, taking into account Employee's expertise and job
responsibilities. During the term of this Agreement, Employee agrees to devote
his full time and attention to the business and affairs of the Company to the
extent necessary to discharge the responsibilities assigned to Employee and to
use reasonable efforts to perform faithfully and efficiently such
responsibilities. The Employee will use Employee's best efforts to promote the
interests of the Company.

 
(b)  
During the term of this Agreement, it shall not be a violation of this Agreement
for Employee to (i) serve on corporate, civic or charitable boards or
committees; (ii) deliver lectures, fulfill speaking engagements or teach at
educational institutions; or (iii) manage personal investments or companies in
which personal investments are made so long as such activities do not
significantly interfere with the performance of Employee's responsibilities with
the Company and which companies are not in direct competition with the Company.
Any income

 
1 of 17
 
 
 

--------------------------------------------------------------------------------

 
 
incurred by Employee outside the scope of his employment and permitted pursuant
to the provisions hereof, shall inure to the benefit of Employee, and the
Company shall not claim any entitlement thereto; provided, however, that any
income derived by Employee related to the business of the Company, including,
without limitation, compensation for serving on boards of directors of companies
in which the Company has a significant investment, shall be paid over to the
Company as and when received.
 
 
(c)
During the term of this Agreement, the Company shall furnish facilities
commensurate and suitable to Employee's position and adequate for the
performance of his duties hereunder.

 
3.           Tenn.
 
 
(a)
Term of Employment. The term of this Agreement (the "Term") shall commence
effective as of the date hereof (the "Commencement Date"), and shall continue
until March 3, 2017, unless (i) extended by the mutual agreement of the Company
and the Employee or (ii) extended or terminated as hereinafter provided.

 
 
(b)
Termination of Employment by the Company for Cause. The Company may terminate
Employee's employment if such termination is for "Cause" (as defined herein) and
Cause is not cured by Employee within any available cure period provided below.
Such notice must set forth in reasonable detail the facts underlying the claim
of Cause. For the purposes of this Agreement, "Cause" shall be defined as any of
the following, which act or omission is in bad faith by Employee without a
reasonable belief that such act or omission would benefit the Company:

 
(i)  
a default or breach by Employee of any of the provisions of this Agreement
materially detrimental to the Company which is not cured within 15 days
following written notice thereof;

 
(ii)  
actions by Employee constituting fraud, embezzlement or dishonesty which result
in a conviction of a criminal offense not yet overturned on appeal;

 
(iii)  
actions by Employee in intentionally furnishing materially false, misleading, or
omissive information to the Company's Board of Directors that is materially
detrimental to the Company;

 
(iv)  
actions constituting a breach of the Sections 7 or 8 of this Agreement which is
materially detrimental to the Company;

 
(v)  
acts or omissions which constitute willful failure to follow reasonable and
lawful directives of the Company's Board of Directors, which are consistent with
Employee's job responsibilities and performance which is not cured within 15
days following written notice thereof.

 
2 of 17


 
 

--------------------------------------------------------------------------------

 
 
Upon termination for Cause, Employee shall immediately cease to have any power
of his position, but shall nevertheless be given a reasonable opportunity to
access his office with the Company for the purpose of retrieving his personal
goods and files. If any conviction pursuant to Section 3(b) above is overturned
on appeal, Employee will be deemed to have been terminated without Cause as of
the effective date of his earlier termination.
 
(c)             
Termination Without Cause. The Company has the right to terminate this Agreement
without Cause upon written notice, subject to payment by the Company of the
Deferred Compensation described in Section 4(c) herein. In such event, Employee
shall cease to have any power of his office as of the effective date of the
termination specified in such written notice.

 
(d)             
Termination by Employee. Employee may terminate this Agreement upon 30 days'
written notice after the occurrence of a material default of this Agreement by
the Company, which default is not cured within the 30-day notice period. Such
notice shall set forth in reasonable detail the acts underlying the default.

 
(e)             
Termination by Employee for Good Reason. Employee may terminate this Agreement
upon 30 days written notice if (i) Employee's duties are materially diminished
or altered in a manner contraty to Section 1 and 2 of this Agreement, (ii)
Employee's title is altered in a material and adverse manner, (iii) Employee's
reporting relationship is materially and adversely modified, (iv) Employee's
Base Salary, as provided hereunder, is diminished, (v) the Company shall
relocate its Employee offices more than 40 miles from their current location
(collectively "Good Reason").

 
(f)             
Termination by Employee Without Good Reason. Employee may terminate this
Agreement without Good Reason upon 90 days written notice. Upon the termination
date specified in such written notice (which date shall be not more than 30 days
following the date of such notice) Employee shall cease to have any power of his
office.

 
(g)             
Term Extension. This Agreement shall be, upon approval of the Board of
Directors, extended for successive one-year periods at the end of the initial
term and each extended term thereafter, unless either party provides written
notice of termination to the other party at least three months prior to the
expiration of the initial or such extended term, respectively.

 
(h)             
Termination by Employee Upon Change of Control. Upon a Change of Control, all
stock options issued to Employee and all restricted stock granted to Employee
become fully vested and all ownership, title, use are fully granted to Employee
subject to payment by the Company of the Deferred Compensation described in
Section 4(c) herein. Company agrees to execute all documents and provide all
legal opinions to Employee as requested by Employee or Employee's authorized
representative in order for the Employee to sell, register, collateralize,
transfer, etc. Change of Control is defined for the purposes of this Agreement
as any of the following acts:

 
(i)            
The acquisition by any person, entity or "group" within the meaning of Section
13(d) or 14(d) of the Securities Exchange Act of 1934, as

 
3 of 17


 
 

--------------------------------------------------------------------------------

 
 
amended (the "Exchange Act"), other than a person, entity or "group" that
includes Employee, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of (A) more than 50% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of the Board of Directors or (B) more than 40% of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of the Board of Directors ; or
 
 
(ii)
If the individuals who serve on the Board of Directors as of the Commencement
Date (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, any person who becomes a
director subsequent to the Commencement Date, whose election or nomination for
election was approved by a vote of at least a majority of the directors then
constituting the Incumbent Board, shall for purposes of this Agreement be
considered a member of the Incumbent Board; or

 
(ii)           (iii)           Approval by the Company's equity holders of (A) a
merger,
reorganization or consolidation whereby the Company's equity holders immediately
prior to such approval do not, immediately after consummation of such
reorganization, merger or consolidation own more than 50% of the combined voting
power of the surviving entity's then outstanding voting securities entitled to
vote generally in the election of directors; or (B) liquidation or dissolution
of the Company; or (C) the sale of all or substantially all of the assets of the
Company.
 
4.           Compensation.
 
(a)           Base Salary.
 
(i)  
Employee shall receive a base salary as set forth on Schedule 4(a) attached
hereto.

 
(ii)  
Each January the Board of Directors of the Company shall review Employee's
performance and the Board of Directors may in its sole discretion elect to
increase the salary then paid to Employee above the amount set forth on Schedule
4(a), however, there shall be absolutely no obligation to do so.

 
4 of 117
 
 
 

--------------------------------------------------------------------------------

 
 
(b)          Bonus Compensation.
 
(i)  
The Employee shall receive as "Bonus Compensation" during the initial or
extended term period of this agreement, the amount calculated in accordance with
Schedule 4(b) attached hereto.

 
(ii)  
If at anytime hereafter, the Company shall adopt a bonus program, an option
program or any other form of equity participation for senior executive officers
of the Company, the Employee shall be eligible to participate in such bonus
program, option program or other form of equity participation in a manner and
capacity commensurate with his position and duties.

 
(c)          Deferred Compensation.
 
(i)  
When Due. Employee shall be entitled to the Deferred Compensation as calculated
below, the initial installment of which is to be paid within 30 days after the
event giving rise to the payout (except as provided below) in the event that
Employee's employment is terminated for any of the following reasons herein: (A)
termination by the Company without cause pursuant to Section 3(c); (B)
termination by Employee upon default by the Company pursuant to Section 3(d);
(C) termination by Employee after a Change of Control pursuant to Section 3(h)
or; (D) termination by the Employee pursuant to Section 3(e).

 
(ii)  
Amount. The Deferred Compensation shall be the amount ("Base Deferred
Compensation") which is calculated as the Base Salary payments Employee would
have received had his employment continued for the remaining term of this
Agreement (including yearly increases calculated at the maximum increase for the
prior two years). In addition to the Base Deferred Compensation, Employee shall
be entitled to the following (which, together with the Base Deferred
Compensation and the Bonus Deferred Compensation (as defined below) shall be
collectively called the "Deferred Compensation") all of the benefits othenvise
provided in this Agreement during that period of time which is the remaining
term of this Agreement, and an amount equal to the pro rata portion of the Bonus
Compensation for the year in which Employee's employment is terminated
determined on the basis of the number of days elapsed in such year prior to such
termination (the "Bonus Deferred Compensation"). The Deferred Compensation
herein shall be deemed liquidated damages resulting from the Company's
termination of this Agreement and shall be Employee's sole and exclusive remedy
for any such termination. Deferred Compensation shall not be diminished or
offset by reason of any earnings by Employee subsequent to the date of
termination.

 
(iii)  
Acceleration of Vesting of Stock Options and Restricted Stock Grants. All stock
options issued to Employee and all restricted stock granted to Employee become
fully vested and all ownership, title, use are fully granted to Employee.
Company agrees to execute all documents and provide all legal opinions to
Employee as requested by Employee or

 
5 of 17


 
 

--------------------------------------------------------------------------------

 
 
Employee's authorized representative in order for the Employee to sell,
register, collateralize, transfer, etc.
 
 
(d)
Payment of Deferred Compensation. Except as provided below, the Deferred
Compensation shall be paid in monthly installments over the 12 months following
the event giving rise to a Deferred Compensation.

 
5.          Benefits.
 
(a)  
Employee shall be entitled to a minimum of four weeks paid vacation during each
12-month period during the term of this Agreement. In addition, Employee shall
be entitled to paid time off for the same holidays as other employees of the
Company as established by the Board. No unused vacation will accrue to the
benefit of the Employee and will not be paid to the Employee upon termination of
this Agreement for any cause.

 
(b)  
Employee shall be entitled to participate (in a manner and capacity commensurate
with his position and duties), subject to eligibility and other terms generally
established by the Board, in any employee benefit plan (including but not
limited to life insurance plans, stock option plans, group hospitalization,
health, dental care (which health insurance shall also cover Employee's
dependents), profit sharing and pension, bonus and other benefit plans), as may
be adopted or amended by the Company from time to time.

 
(c)  
Premium Reimbursement. The Company shall reimburse Employee for the premiums of
all insurance policies covering the long and short-term disability and long term
care insurance of Employee and all insurance policies and insurance coverage of
the Employee and Employees dependents covering health, medical and dental not to
exceed $15,000 per annum (as adjusted for increases in

 
the           Consumer                    Price              Index)                during                the           term hereof.
 
(d)  
Membership Fees. The Company shall pay all initial membership fees on behalf of
Employee for Employee's membership in one country club, and one airline club.
The Company shall pay all monthly dues on behalf of Employee for Employee's
membership in country club and airline club provided that the annual membership
fees of such clubs in the aggregate do not exceed $15,000. Employee shall pay
all expenses for such club use that is not otherwise reimbursable as a Company
business expense.

 
6.          Expenses.
 
The Company shall reimburse the Employee against appropriate vouchers or other
receipts for business expenses reasonably incurred by Employee in the
performance of Employee's duties pursuant to the terms hereof. Employee is
authorized to incur reasonable traveling and other expenses in connection with
the Company's business and in performance of his duties under this Agreement.
When engaging in business related
 
6 of 17
 
 

--------------------------------------------------------------------------------

 


 
air travel, the Employee should fly coach class on domestic flights and business
class on international flights. In addition, upon the submission of appropriate
vouchers or other receipts the Company shall reimburse Employee for tolls and
reasonable business car phone charges. Employee shall submit vouchers or other
receipts once per calendar month and shall be reimbursed by Company within 30
days of submission.
 
7.
Non-Competition, Non-Solicitation and Non-Disparagement.

 
During the Term and for a period of two years thereafter:

 
(a)  
Employee shall not, directly or indirectly, enter into or participate (whether
as owner, partner, shareholder, officer, director, salesman, consultant,
employee, principal or in any other relationship or capacity) in any business
operating or providing services in the United States within any State in which
the Company or its affiliates are operating or providing services as of the date
of termination where Employee's responsibilities include or relate to prepaid
card or payment processing services or the development or operation of any
network to establish or maintain such services.", including without limitation
as principal or on behalf of others and the development or operation of any
network to accomplish same (a "Competing Entity").

 
(b)  
Company and Employee understand and agree that the scope and duration of the
covenants contained in this Section 7 are reasonable both in time and
geographical area and are fairly necessary to protect the Company's legitimate
business interests. Such covenants shall survive the termination of Employee's
employment except as otherwise provided herein. The parties further agree that
such covenants shall be regarded as divisible and shall be operative as to time
and geographical area to the extent that they may be made so and, if any part of
such covenants is declared invalid or unenforceable, the validity and
enforceability of the remainder shall not be affected. Employee hereby warrants
to Company that Employee's compliance with each of the restrictive covenants set
forth in this Agreement will not, upon the termination, of Employee's employment
with the Company for any reason whatsoever, cause Employee to be unable to earn
a living that is suitable and acceptable to Employee.

 
(c)  
Employee understands and agrees that, due to the highly competitive nature of
the Company's industry, the breach of any covenants set out in this Section 8
will cause irreparable injury to the Company for which it will have no adequate
remedy at law. Therefore, the Company shall be entitled, in addition to such
other remedies as it may have hereunder, to a temporary restraining order and to
preliminary and permanent injunctive relief in state or federal court for any
breach or threatened breach of Section 7. Nothing herein, however, shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including the recovery of damages
from Employee,

 
(d)  
Employee shall not, without the prior written consent of the Company, directly
or indirectly, (i) solicit, request, cause or induce any person who is at the
time, or 12 months prior thereto had been, an employee of or a consultant of the
Company to leave the employ of or terminate such person's relationship with the
Company or (ii) employ, hire, engage or be associated with, or endeavor to
entice away from

 
7 of 17


 
 

--------------------------------------------------------------------------------

 
 
the Company any such person, or any customer of the Company or its affiliates or
(iii) attempt to limit or interfere with any business agreement or relationship
existing between the Company and/or its affiliates with a third party.
 
 
(e)
Employee shall not disparage the business reputation of the Company (or its
management team) or take any actions that are harmful to the Company's goodwill
with its customers, content providers, bandwidth or other network infrastructure
providers, vendors, employees, the media or the public. Employee recognizes that
such actions would cause irreparable harm for which there is no adequate remedy
at law and that the Company may seek in state or federal court, and is entitled
to a temporary restraining order and to preliminary and permanent injunctive
relief in state or federal court to stop any such conduct or statements for any
breach or threatened breach of this Section 7(e) during the term of this
Agreement and for a period of two years thereafter.

 
 
(0
Company spends considerable amounts of time, money and effort in developing and
maintaining good will in its industry. Employee agrees the covenants contained
within this Section 7: (i) are reasonable and necessary in all respects to
protect the goodwill, trade secrets, confidential information, and business
interests of Company; (ii) are not oppressive to Employee; and (iii) do not
impose any greater restraint on Employee than is reasonably necessary to protect
the goodwill, trade secrets, confidential information and legitimate business
interests of Company.

 
 
(g)
Employee acknowledges and agrees that promises made by the Company in this
Agreement such as (i) the establishment of a term of employment (rather than
employment at will) and (ii) the commitment to provide severance compensation in
the event of the teimination of Employee's employment for reasons other than
Cause (subject to certain requirements on the part of Employee), constitute one
form of consideration for Employee's agreement to and compliance with the
restrictive covenants in this Agreement. Employee acknowledges and agrees that
Company's agreement to provide Employee with access to Company's confidential
and proprietary information is a separate form of consideration supporting the
restrictive covenants in this Agreement. Employee acknowledges and agrees that
the Company's agreement to permit the use of the Company's goodwill with the
Company's customers, investors and content providers is a separate form of
consideration supporting the restrictive covenants in this

 
Agreement.                     Employee acknowledges and agrees that the
Company's commitment to providing Employee with unique skill development and
training is a separate form of consideration supporting the restrictive
covenants in this Agreement.
 
8.          Non-Disclosure of Confidential Information.
 
 
(a)
The Employee acknowledges that as a result of Employee's employment by the
Company, the Employee, both during and after the Term, will obtain secret and
confidential information concerning the business of the Company and its
affiliates, including, without limitation, financial information, trade secrets,
information concerning the operations, sales, personnel, suppliers, customers,
costs, profits and pricing policies, "know how" and certain business
methodologies (the "Confidential Information").

 
8 of 17


 
 

--------------------------------------------------------------------------------

 
 
(b)  
During the Term and thereafter, the Employee shall exercise all due and diligent
precautions to protect the integrity of the customer lists, mailing lists and
sources thereof, statistical data and compilations, agreements, contracts,
manuals, memoranda, notes, records, reports or other documents and any and all
other materials embodying any Confidential Information (the "Confidential
Materials") and, upon the Company's request in writing, Employee shall
immediately return to the Company all such Confidential Materials (and copies
thereof) then in Employee's possession or control.

 
(c)  
Employee shall not at any time, either during the Term of this Agreement or
thereafter, divulge to any person or entity any Confidential Information or
deliver or permit any person or entity to obtain any Confidential Materials
except (i) when required in the course of performing Employee's duties
hereunder, (ii) with the Company's express written consent, (iii) where required
to be disclosed by court order, subpoena or other government process or (iv) the
Employee shall have no responsibility for the divulgence of any information
which is in the public domain. If the Employee shall be required to make
disclosure pursuant to the provisions of clause (iii) of the preceding sentence,
the Employee promptly, but in no event more than 48 hours after learning of such
subpoena, court order or other governmental process, shall notify, by personal
delivery or by electronic means, confirmed by mail, the Company and, at the
Company's expense, Employee shall (x) take all reasonably necessary steps
required by the Company to defend against the enforcement of such subpoena,
court order or other government process and (y) permit the Company to intervene
and participate with counsel of its choice in any proceeding relating to the
enforcement thereof.

 
(d)  
Upon termination of Employee's employment with the Company, the Employee shall
promptly deliver to the Company all Confidential Materials relating to the
Company and its affiliates, which Employee may then possess or have under
Employee's control; provided, however, that Employee shall be entitled to retain
copies of such documents reasonably necessary to document Employee's financial
relationship (both past and future) with the Company.

 
(e)  
The Employee acknowledges that (i) any breach of the provisions of these
Sections 7 and 8 may cause substantial and irreparable harm to the Company for
which the Company would have no adequate remedy at law and (ii) the provisions
of this Agreement are reasonable and necessary for the protection of the
business of the Company and its affiliates.

 
9.           Remedies.
 
 
(a)
If Employee commits a breach, or threatens to commit a breach, of any of the
provisions of Sections 7 or 8, the Company shall have the right and remedy:

 
(i)  
to have the provisions of this Agreement specifically enforced by any court
having equity jurisdiction or through arbitration as provided herein; and

 
(ii)  
to require Employee to account for and to pay over the Company all damages
suffered by the Company (including consequential and

 
9 of 17
 
 
 

--------------------------------------------------------------------------------

 
 
incidental damages) as the result of any transactions constituting a breach of
any of the provisions of Sections 7 and 8, and Employee hereby agrees
 
to account for and pay over such damages to the Company;
 
(b)  
The Employee acknowledges that the services being rendered hereunder to the
Company are of a special, unique and extraordinary character and that any such
breach or threatened breach may cause substantial and irreparable injury to the
Company and that money damages will not provide an adequate remedy to the
Company. In any equitable proceeding to enforce the provisions hereof, the
Company shall not have to prove irreparable harm. (However, in a suit for
damages Company shall be required to prove the amount of damages actually
sustained.)

 
(c)  
Each of the rights and remedies enumerated in Section 9(a) shall be independent
of the other, and shall be severally enforceable, and such rights and remedies
shall be in addition to, and not in lieu of any other rights and remedies
available to the Company under law or equity.

 
(d)  
If any provision of Section 7 or 8 is held to be unenforceable because of the
scope, duration or area of its applicability, the court making such
deteimination shall have the power to modify such scope, duration, or area, or
all of them, and such provision or provisions shall then be enforceable in such
modified form.

 
(e)  
The Company and Employee agree that any dispute or controversy arising between
any of the parties to this Agreement, or any person or entity in privity
therewith, out of the transactions effected and relationships created in
connection herewith, including any dispute or controversy involving the
formation, terms or construction of this Agreement, regardless of kind or
character, will be resolved through binding arbitration held in Bexar County,
Texas. The only disputes not subject to mandatory, binding arbitration are
requests for injunctive relief. With respect to the arbitration of any dispute
or controversy, each party understands that:

 
(i)  
arbitration is final and binding on the parties;

 
(ii)  
each party is waiving its right to seek certain remedies in court, including to
right to a jury trial;

 
(iii)  
discovery in arbitration is different and more limited than discovery in
litigation; and

 
(iv)  
an arbitrator's award need not include factual findings or legal reasoning, and
any party's right to appeal or to seek modification of a ruling by the
arbitrator is strictly limited.

 
Each party to this Agreement will submit any dispute or controversy to
arbitration before the American Arbitration Association ("AAA") within five days
after receiving a written request to do so from the other party. If any party
fails to submit a dispute or controversy to arbitration as requested, then the
requesting party may commence the arbitration proceeding. The Federal
Arbitration Act will govern the proceeding and all issues raised by this
Agreement to be arbitrated. Each party to this Agreement will be bound by the
 
10 of 17
 
 
 

--------------------------------------------------------------------------------

 
 
determination of any arbitrator or arbitration panel impaneled by the AAA to
adjudicate the dispute. Judgment on any arbitration award may be entered in any
court of competent jurisdiction.
 
Any party to this Agreement may bring an action including a summary or expedited
proceeding, to counsel arbitration of any such dispute or controversy in a court
of competent jurisdiction and, further, may seek provision or ancillary
remedies, including temporary or injunctive relief in connection with such
dispute or controversy in a court of competent jurisdiction, provided that the
dispute or controversy is ultimately resolved through binding arbitration
conducted in accordance with the terms and conditions of Section 10(e). If any
party institutes legal proceedings in an effort to resist arbitration and is
unsuccessful in doing so, the prevailing party is entitled to recover, from the
losing party, its legal fees and out-of-pocket expenses incurred in connection
with the defense of such legal proceedings.
 
10.           Indemnification.
 
 
(a)
To the full extent allowed by law, the Company shall hold harmless and indemnify
the Employee, his executors, administrators or assigns, against any and all
judgments, penalties (including excise and similar taxes), fines, settlements
and reasonable expenses (including attorneys' fees) actually incurred by the
Employee (net of any related insurance proceeds or other amounts received by the
Employee or paid by or on behalf of the Company on the Employee's behalf in
compensation of such judgments, penalties, fines, settlements or expenses) in
connection with any threatened, actual or completed action, suit or proceeding,
whether civil, criminal, arbitral, administrative or investigative, or any
appeal in such action, suit or proceeding, to which the Employee was, is or is
threatened to be made a named defendant or respondent (a "Proceeding"), because
such person is or was a director or officer of the Company, or is or was serving
at the request of the Company as a director, officer, partner, venturer,
proprietor, trustee, employee, agent or similar functionary (an "Affiliate
Employee") of another corporation, partnership, joint venture, sole
proprietorship, trust, employee benefit plan or other enterprise (each, a
"Company Affiliate"). Upon authorization of indemnification of the Employee by
the Board of Directors in accordance with the applicable provisions of the
Nevada General Corporation Law (the "NGCL"), the Employee shall be presumed to
be entitled to such indemnification under this Agreement upon submission of a
Claim (as hereinafter defined). Thereafter, the Company shall have the burden of
proof to overcome the presumption that the Employee is so entitled. Such
presumption shall only be overcome by a judgment or other final adjudication,
after all appeals and all time for appeals have expired ("Final Determination"),
adverse to the Employee establishing that such indemnification is not permitted
hereunder or by law. An actual determination by the Company (including its Board
of Directors, legal counsel, or its stockholders) that the Employee has not met
the applicable standard of conduct for indemnification shall not be a defense to
the action or create a presumption that the Employee has not met the applicable
standard of conduct. The purchase, establishment or maintenance of any
Indemnification Arrangement shall not in any way diminish, restrict, limit or
affect the rights and obligations of the Company or of the Employee under this
Agreement except as expressly provided herein, and the execution and delivery of
this Agreement by the Company and the Employee

 
11 of 17
 
 
 

--------------------------------------------------------------------------------

 
 
shall not in any way diminish, restrict, limit or affect the Employee's right to
indemnification from the Company or any other party or parties under any other
indemnification arrangement, the Certificate of Incorporation or Bylaws of the
Company, or the NGCL.
 
(b)  
Subject only to the provisions of this Section 10(b), as long as the Employee
shall continue to serve as an officer of the Company and, thereafter, as long as
the Employee shall be subject to any possible Proceeding by reason of the fact
that the Employee was or is an officer of the Company, the Company shall, unless
no such policies are available in any market, purchase and maintain in effect
for the benefit of the Employee one or more valid, binding and enforceable
policies (the "Insurance Policies") of directors' and officers' liability
insurance ("D&O Insurance") providing adequate liability coverage for the
Employee's acts as an officer of the Company. The Company shall promptly notify
the Employee of any lapse, amendment or failure to renew said policy or policies
or any provision thereof relating to the extent or nature of coverage provided
thereunder. In the event the Company does not purchase and maintain in effect
said policy or policies of D&O Insurance pursuant to the provisions of this
Section 10(b), the Company shall, to the full extent permitted by law, in
addition to and not in limitation of the other rights granted the Employee under
this Agreement, hold harmless and indemnify the Employee to the full extent of
coverage which would otherwise have been provided for the benefit of the
Employee pursuant to the Insurance Policies.

 
(c)  
The Employee shall have the right to receive from the Company on demand, or at
his option to have the Company pay promptly on his behalf, in advance of a Final
Determination of a Proceeding all expenses payable by the Company pursuant to
the terms of this Agreement as corresponding amounts are expended or incurred by
the Employee in connection with such Proceeding or otherwise expended or
incurred by the Employee (such amounts so expended or incurred being referred to
as "Advanced Amounts"). In making any claim for payment by the Company of any
expenses, including any Advanced Amount, pursuant to this Agreement, the
Employee shall submit to the Company a written request for payment (a "Claim"),
which includes a schedule setting forth in reasonable detail the dollar amount
expended (or incurred or expected to be expended or incurred). Each item on such
schedule shall be supported by the bill, agreement or other documentation
relating thereto, a copy of which shall be appended to the schedule as an
exhibit.

 
Where the Employee is requesting Advanced Amounts, the Employee must also
provide (i) written affirmation of such Employee's good faith belief that he has
met the standard of conduct required by law for indemnification, and (ii) a
written undertaking to repay such Advanced Amounts if a Final Determination is
made that the Employee is not entitled to indemnification hereunder.
 
(d)  
The Company shall not be liable under this Agreement to make any payment in
connection with any claim made against the Employee for an accounting of profits
made from the purchase or sale by the Employee of securities of the Company
within the meaning of Section 16(b) of the Exchange Act or similar provisions of
any state statutory law or common law.

 
12 of 17
 
 
 

--------------------------------------------------------------------------------

 
 
(e)  
All agreements and obligations of the Company contained herein shall continue
during the period the Employee is an employee of the Company and shall continue
thereafter so long as the Employee shall be subject to any possible Proceeding
by reason of the fact that the Employee was an officer of the Company.

 
(f)  
Promptly after receipt by the Employee of notice of the commencement of any
Proceeding, the Employee shall, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof, but failure to so notify the Company will not relieve the Company from
any liability which it may have to the Employee. With respect to any such
Proceeding:

 
(i)  
The Company shall be entitled to participate therein at its own expense;

 
(ii)  
Except with prior written consent of the Employee, the Company shall not be
entitled to assume the defense of any Proceeding; and

 
(iii)  
The Company shall not settle any Proceeding in any manner which would impose any
penalty or limitation on the Employee without the Employee's prior written
consent. The Employee shall not settle any Proceeding with respect to which the
Employee has received indemnified amounts or Advanced Amounts without the
Company's prior written consent, nor will the Employee unreasonably withhold
consent to any proposed settlement.

 
11.           Notice.
 
Any notice required hereunder shall (a) be delivered by hand or (b) sent by
registered or certified mail addressed to the other party hereto at its address
set forth above for Company and on Item 1 of Schedule 1 for Employee or at such
other address as notice thereof shall have been given in accordance with the
provisions of this Section 11. Any such notice shall become effective (i) if
mailed, on the date indicated on the receipt or if not accepted, the date
indicated that delivery was attempted, and (ii) in the case of delivery by hand,
upon delivery or attempted delivery as shown on the records of the deliveries.
 
12.           Entire Agreement; Amendments.
 
This Agreement supersedes any prior agreements or understandings, oral or
written, between the parties hereto and represents their entire understanding
and agreement with respect to the subject matter hereof. This Agreement can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Agreement which is
executed by both parties to this Agreement. Any waiver of any breach of this
Agreement shall not be construed to be a continuing waiver or consent to any
subsequent breach by any party hereto.
 
13.           Severability.
 
In the event of the invalidity or unenforceability of any one or more provisions
of this Agreement, such illegality or unenforceability shall not affect the
validity or
 
13 of 17
 
 
 

--------------------------------------------------------------------------------

 
 
enforceability of the other provisions hereof and such other provisions shall be
deemed to remain in full force and effect.
 
14.            Assignment: Binding Effect.
 
This Agreement is not assignable by Employee or the Company without the prior
written consent of the other party. This Agreement shall be binding upon and
shall inure to the benefit of the Employee and the Company and their successors
and assigns. It is agreed that in the event of the termination under this
Agreement for any reason, except as expressly provided in this Agreement, all
salary and benefits shall cease as of the date of termination provided that all
accrued salary, bonus and expenses shall be paid to Employee or Employee's
successors, assigns, estate or legal representative as the case may be.
 
15.            Section Headings.
 
The Section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
 
16.            Governing Law: Venue.
 
This Agreement shall be construed and governed in accordance with the laws of
the State of Texas. The parties hereto agree that any actions or proceedings
instituted to enforce rights hereunder shall be initiated in Bexar County,
Texas.
 
17.            Execution in Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instruments.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.
 
"Company"
 
PAYMENT DAT                                TEMS, INC.
 
[img001.jpg]


Name: Louis                          oat Title: Presid i and COO
 
"Emplo iee"
 
[img002.jpg]
 
Nan r: Hab8rFunus
 
14 of 17
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
EMPLOYMENT CONTRACT
 
 
 
 
1.
Employee:
Habib Yunus
 
 
9668 Westheimer, #200-199
 
 
Houston, TX 77063
2.
Position:
Senior Vice President, Chief Financial Officer
3.
Duties:
Management, operations and administration as appropriate for the Senior Vice
President & CFO of the Company.



 
15 of 17
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4(a)
 
Base Salary:                                $150,000 per annum
 
One time signing bonus: $30,000 to be paid on Employee's first pay period.
 
In addition, Employee shall receive 4,000,000 shares of the Company's common
stock that will vest on March 2, 2025. The Employee will also be entitled to
receive stock grants as authorized by the Company's executive compensation
committee and/or president or CEO.
 
The Employee will be allowed to participate in any future stock options or stock
grants as approved and calculated by the Company's executive compensation
committee and/or president or CEO.
 
 
 
 
16 of 17


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4(b)
 
BONUS: Not to exceed 50% of the highest salary received in any year of the
Agreement and approved and calculated by the Company's executive compensation
committee and/or CEO.
 
 
 
 
 
 
 
17 of 17

--------------------------------------------------------------------------------

 
 